 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                             No. 17-04258P0-001-PCT-DMF
10                         Plaintiff,                      ORDER
11   v.
12   Brenn9n A. Lomayaktewa,
13                         Defendant.
14
15           The defendant appeared in court with counsel. The defendant's probable cause

16    hearing was waived and the detention hearing was held on the record including a proffer

17    by defense counsel. The Court finds probable cause to believe the defendant violated the
18    terms of his unsupervised probation as alleged in the petition. The Court further finds,

19    pursuant to Rule 32. l(a)(6), that defendant has failed to show by clear and convincing

20    evidence that he is not a flight risk or a danger.

21           IT IS HEREBY ORDERED that the defendant shall be bound over for further

22    proceedings on the petition to revoke his unsupervised probation.

23           IT IS FURTHER ORDERED that the defendant is detained as flight risk and

24    danger, pending further revocation proceedings.

25           Dated this 11th day of October, 2018.



                                                                   ~ovich
26
27
                                                                   UnitedStates Magistrate Judge
28
